COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Village Place LTD and Bob Yari v. VP Shopping, LLC

Appellate case number:     01-12-00364-CV

Trial court case number: 1047980

Trial court:               125th District Court of Harris County

       The above cause is set for submission on March 5, 2013 at 2:00 p.m. The appellee filed a
motion to postpone oral argument. That motion is GRANTED.
       By this Order, the Court provides notice that the above cause is set for submission on
Tuesday, March 19, 2013, at 10:30 a.m. in our courtroom, 301 Fannin Street, Third Floor,
North Courtroom.
       Each side will be allowed 20 minutes to argue. TEX. R. APP. P. 39.8. The appellants may
reserve part of their time for rebuttal. If you decide not to argue, please notify the Court at least 7
days prior to the submission date.
        In its response to the appellee’s motion to postpone oral argument, the appellants
requested a stay of “any further proceedings or actions by [the appellee] to enforce the judgment
at issue in this case from the date of the Court’s order until this case is submitted for decision.”
The appellants’ request for a stay is GRANTED IN PART. All proceedings or actions by the
appellee to enforce the judgment at issue in this case are stayed between March 5, 2013 and the
time this case is submitted on March 19, 2013.


        It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   Acting on behalf of the Panel consisting of Chief Justice Radack and Justices
                   Higley and Brown


Date: February 28, 2013